Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1–3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (CN 204176700 U – Translated).
Regarding Claim 1
Regarding Claim 2, Fang discloses the sensor board (6) maintains a fixed 20rotational position relative to the shaft during the rotation of the shaft (Para. 35, where the sensor board is connected to the valve).  
Regarding Claim 3, Fang discloses the sensor board includes a plurality of sensors arranged on the sensor board about the shaft (Fig. 5), and the rotating plate includes a sensor magnet (3) configured to sequentially pass the plurality of sensors arranged on the sensor board 25based on a rotation of the rotating plate.  
Regarding Claim 8, Fang discloses the shaft passes through the sensor board and the rotating plate (Figs. 3–4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4–5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 204176700 U – Translated) in view of Hayashi (US PGPub 20050072910 A1).
Regarding Claim 4
Hayashi teaches a sensor housing (12/13) in order to contain the sensors and prevent particulates from disturbing the sensor.  Thus, decreasing the accuracy of the sensor.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the sensor system of Fang with a sensor housing as taught by Hayashi in order to prevent particulates from disturbing the sensor.
Per the Fang–Hayashi combination, Hayashi’s sensor housing encapsulates Fang’s elements seen in figure 4.
The Fang–Hayashi combination teaches a sensor housing (Hayashi, 12/13) on which the sensor board (Fang, 6) is mounted, and the sensor board is disposed between the rotating plate and the sensor housing (Fang, Fig . 4).
Regarding Claim 5, the Fang–Hayashi combination teaches the sensor spring (Fang, 8) is connected to the sensor housing to apply the elastic force to the sensor board.  The sensor housing and he sensor spring are mechanically connected.  Additionally, as seen in Fang figures 3 and 4, elastic force is applied to the sensor board.
Allowable Subject Matter
Claims 6–7 and 9–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 is allowable because of the limitations “sensor housing includes support 10protrusions that are configured to support a surface of the rotating plate.”  Claim 
Claims 18–20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the following claim language “sensor plate affixed to an inside of the appliance; 10a rotating plate connected to the shaft, configured to rotate with the shaft, and configured to move in the longitudinal direction of the shaft with the shaft; a sensor board that is configured to move relative to the shaft and the sensor plate along a longitudinal direction of the shaft.”
Conclusion
This application is a continuation of application number 15/900,384.  Therefore, it is believed that all pertinent has been cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753